DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
With respect to Applicant’s amendment of Claims 10-14 with regards to minor informalities, the claim objections with respect to the same have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PGPUB 2015/0067642; hereinafter “Chen”) in view of Anderson et al. (US Patent 7,827,548; hereinafter “Anderson”).
Claim 1: (Currently Amended)
Chen teaches a system that implements a configuration management tool that uses runtime injection to dynamically replace hard coded values at runtime, the system comprising:
a memory component that stores configuration files (Fig. 1: Memory 28. [0029] “A program/utility tool 40 comprising a set (at least one) of a program module 42 may be stored in for example the memory 28; such program module 42 comprises, but not limited to, an operating system, one or more applications, other program modules, and program data… The program module 42 generally executes the functions and/or methods in the embodiments as described according to the present invention.”); and
a computer processor, coupled to the memory component, and further programmed to perform (Fig. 1: Processing Unit 16. [0025] “Components of the computer system/server 12 may comprise, but not limited to, one or more processors or processing units 16,” See Fig. 1 showing Processing Unit 16 connected to Memory 28.):
defining environment configuration values in a single configuration file using a universal unique identifier ([0041] “according to embodiments of the present invention, an adaptive environment-specific configuration of the application would be efficiently, accurately, and automatically implemented through automatic value assignment and injection of parameters based on the profile of the application.” Further, see the example profile below Paragraph [0038] wherein the “id” value, i.e. “Derby v10.8”, is the “universal unique identifier”.);
applying one or more variables as placeholders for one or more corresponding key values in the single configuration file ([0039] “In the above exemplary profile, various parameters included within a block defined by the tag ‘credentials’ are to-be-instantiated parameters. For example, the value of the parameter ‘dbname’ (database name) is set as ‘<name>’ which indicates that the database name needs to be instantiated according to the specific environment where the application runs. Similarly, parameters ‘host,’ ‘port,’ ‘user,’ and ‘password’ are all to-be-instantiated parameters,” wherein the table above Paragraph [0039] shows the “to-be-instantiated parameters”, i.e. the “placeholder values”.);
using the universal unique identifier, mapping the one or more corresponding key values in the single configuration file ([0054] “the web.xml file of the Java Web application may be modified to create a new data source, thereby instantiating the parameters in the profile. In this way, the application may access the database using the file.” [0055] “when testing or deploying the application, ‘late binding’ may be used to inject an instance of the service to the Java Web runtime … information related to the service may be collected in the target environment, and a to-be-instantiated parameter as defined in the service profile may be instantiated based on the collected variant. Some contents of the service profile after the parameters are instantiated are shown below,” wherein the updated profile below Paragraph [0055] is identified by the “id” value “Derby v10.8”, i.e. the unique universal identifier, and contains updated profile values.); and
at the runtime, dynamically retrieving the universal unique identifier from the single configuration file stored in the memory, dynamically retrieving mapping values for the universal unique identifier for retrieving the one or more key values corresponding to the universal unique identifier, and injecting the retrieved one or more corresponding key values to replace the one or more variables with the dynamically injected one or more corresponding key values ([0048] “For example, in some embodiments, the derived parameter values may be written into a configuration file accessible to the application runtime, thereby being injected into the application runtime.”).

With further regard to Claim 1, Chen does not teach the following, however, Anderson teaches:
wherein the universal unique identifier corresponds to a specific environment among a plurality of environments using the single configuration file (Col. 1 Ln. 42: “The method also includes installing a configuration file of a set of configuration files in the target environment, wherein the configuration file includes an environment configuration value corresponding to each variable. Each configuration file of the set of configuration files corresponds to at least one target environment of the set of target environments.” Col. 9 Ln. 30: “The configuration component 132 constructs the application build 104 for a specific environment based on environment-specific values in a configuration file. The application build 104 may include a file that enables the application build 104 to access a database, such as the file database.properties. The file database.properties may include environment configuration parameters, such as database.hostname, the symbol for the host name of a database, and database.port, the symbol for a port of a database.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Chen with the specific environment configurations as taught by Anderson “because an easily created environment-specific configuration file enables the environment-neutral application build to be installed, configured, and executed in every environment that can support the application build” (Anderson Col. 3 Ln. 18).

Claim 2: (Currently Amended)
Chen in view of Anderson teaches the system of claim 1, and Chen further teaches:
wherein the universal unique identifier is associated with metadata for the specific environment ([0037] “In particular, according to some embodiments, a profile for the service may include at least one parameter associated with the service, wherein values of these parameters cannot be determined in the development, but vary with different environments. In other words, for each of these parameters, its specific value will dynamically vary with different environments where the application is located.” Further, see the example profile below Paragraph [0038] wherein the “id” value, i.e. “Derby v10.8”, is the “universal unique identifier”. [0054] “Thereafter, for a development environment for the application, the application may be configured at least partially based on the generated profile. For example, in this instance, the web.xml file of the Java Web application may be modified to create a new data source, thereby instantiating the parameters in the profile,” see the example profile above Paragraph [0054] which includes a plurality of metadata such as “hostname”.).

Claim 3:
Chen in view of Anderson teaches the system of claim 2, and Chen further teaches:
wherein the metadata comprises a hostname (See the example profile below Paragraph [0053] which includes a “hostname” parameter.).

Claim 4:
Chen in view of Anderson teaches the system of claim 2, and Chen further teaches:
wherein the specific environment comprises at least one of: development environment (DEV), system integration testing environment (SIT), performance testing environment (PTE), user acceptance testing environment (UAT), production environment (PROD) and Quality Assurance (QA) ([0003] “an application needs to be migrated and configured between various different environments such as development, test, and deployment”).

Claim 5:
Chen in view of Anderson teaches the system of claim 1, and Chen further teaches:
wherein the single configuration file applies to multiple environments ([0037] “a profile for the service may include at least one parameter associated with the service, wherein values of these parameters cannot be determined in the development, but vary with different environments. In other words, for each of these parameters, its specific value will dynamically vary with different environments where the application is located.”).

Claims 8-12:
With regard to Claims 8-12, these claims are equivalent in scope to Claims 1-5 rejected above, merely having a different independent claim type, and as such Claims 8-12 are rejected under the same grounds and for the same reasons as discussed above with regard to Claims 1-5.

Claim 15: (New)
Chen in view of Anderson teaches the system of claim 1, and Anderson further teaches:
wherein the universal unique identifier is an identifier of a hard drive (Col. 8 Ln. 3: “A target environment is the hardware, operating system, and enabling programs on which the application build 104 is installed for execution.”). 

Claim 16: (New)
Chen in view of Anderson teaches the system of claim 1, and Anderson further teaches:
 wherein the universal unique identifier is an IP address (Col. 8 Ln. 3: “A target environment is the hardware, operating system, and enabling programs on which the application build 104 is installed for execution.”).

Claim 17: (New)
Chen in view of Anderson teaches the system of claim 1, and Anderson further teaches:
wherein the one or more variables are used in a Unix host start script (Col. 8 Ln. 3: “A target environment is the hardware, operating system, and enabling programs on which the application build 104 is installed for execution.”).

	
Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Anderson as applied to claims 1 and 8 above, and further in view of Palanisamy et al. (US PGPUB 2010/0161629; hereinafter “Palanisamy”).
Claim 6:
Chen in view of Anderson teaches all the limitations of claim 1 as described above. Chen in view of Anderson does not teach the following, however, Palanisamy teaches:
wherein a same command relating to a workload automation job is used for multiple environments thereby eliminating management of environment specific values ([0049] “The Config Manager interface manages the configuration needs of all the components such as dynamically loading the Introspectors, Artifact Writers, Repository connection, query, the service metadata repository mapping etc. ANT wrappers also inject configuration information dynamically.” [0113] “By default the introspection framework will ship with a *.bat and *.sh file to start the introspection via a command line utility. This will use a configuration file for complex configuration and use command line parameters for simple things.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Chen in view of Anderson with the command usage as taught by Palanisamy as this “minimizes redundancy and promotes service collaboration and reuse” (Palanisamy [0032]).
	
	Claim 7:
Chen in view of Anderson and Palanisamy teaches the system of claim 1. Chen in view of Anderson does not teach the following, however Palanisamy teaches:
wherein a query string used at a command line interface is applicable in multiple environments thereby eliminating management of environment specific values ([0113] “By default the introspection framework will ship with a *.bat and *.sh file to start the introspection via a command line utility. This will use a configuration file for complex configuration and use command line parameters for simple things.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Chen in view of Anderson with the query string usage taught by Palanisamy as this “minimizes redundancy and promotes service collaboration and reuse” (Palanisamy [0032]).

Claims 13-14:
With regard to Claims 13-14, these claims are equivalent in scope to Claims 6-7 rejected above, merely having a different independent claim type, and as such Claims 13-14 are rejected under the same grounds and for the same reasons as discussed above with regard to Claims 6-7.

Response to Arguments
Applicant's arguments, see Pages 8-11 of the Remarks filed May 17, 2022, with respect to the rejections under 35 U.S.C. 102/103 of Claims 1-14 have been fully considered but they are not persuasive. With respect to the Applicant’s argument that the newly amended language of Claims 1 and 8 is not taught by the previously cited prior art, this argument has been fully considered but is moot in view of the newly cited Anderson reference as discussed above in the respective rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. SOUGH/SPE, Art Unit 2192/2194